DETAILED ACTION
This correspondence is in response to the communications received February 16, 2021.  Claims 1-20 are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hwa Joong Kim on March 1, 2021.

The application has been amended as follows: 

In the Claims (claim set dated February 16, 2021):

Regarding claim 1, please replace “second wiring line” with “second interposer wiring line” in lines 17 and 18 of the claim.

Regarding claim 3, please replace “an interposer wiring line” with “the interposer wiring line” on line 2, and please replace “a passive element” with “the passive element” on line 2.

Regarding claim 5, please replace “an interposer wiring line” with “the interposer wiring line” on line 4, and please replace “a passive element” with “the passive element” on line 4.

Regarding claim 12, please replace “an interposer wiring line” with “the interposer wiring line” on line 2, and please replace “a passive element” with “the passive element” on line 2.

Regarding claim 13, please replace “an interposer wiring line” with “the interposer wiring line” on line 4, and please replace “a passive element” with “the passive element” on line 4.

Regarding claim 15, please replace “an interposer wiring line” with “the interposer wiring line” on line 4, and please replace “a passive element” with “the passive element” on line 4.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed. 



Regarding claim 1, the prior art discloses a semiconductor package system with heat dissipation arrangement, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with, 
“wherein a second interposer wiring line connected to the metal part is disposed on a top of the first recess, such that the second interposer wiring line receives heat from the functional element and transmits the heat to the metal part.”

Applicant’s arguments, dated February 16, 2021, on page 8 of 9, first paragraph, are convincing.

As can be seen in Fig. 1 (reproduced below), the “second interposer wiring line” (9) on the parts of the interposer (1A ) not in the recesses, where the “second interposer wiring line” (9) transmits heat to metal part (5), by way of wiring line (14).  The newly claimed heat transmission line is separate from the electrical connection in the recess of the interposer.  


    PNG
    media_image1.png
    394
    592
    media_image1.png
    Greyscale


Contact Information
Any inquiry concerning communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDUARDO A RODELA/Primary Examiner, Art Unit 2893